 ELEVATOR SALES & SERVICE627Elevator Sales and Service,Inc.andLocal UnionNo. 5, International Union of Elevator Con-structorsKencor,Inc.andLocal Union No.5, InternationalUnion of Elevator Constructors.Cases 4-CA-13124 and 4-CA-1315119 February 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 19 March 1985 Administrative Law JudgeIrwin H. Socoloff issued the attached decision. Re-spondent Kencor filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed briefs in opposition to Kencor's excep-tions and cross-exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ElevatorSales and Service, Inc., and its alter ego Respond-ent Kencor, Inc., Broomall, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.'Respondent Kencor has requested oral argument The request isdenied as the record, exceptions, and briefs adequately present the issuesand the positions of the parties.Joel H. Levinson, Esq.,for the General Counsel.PatriciaH. Jenkins, Esq.,Media, of Pennsylvania, for Re-spondent Elevator Sales and Service, Inc.Edward C. German, Esq., Edward T Bresnan, Esq., andFrederick C.Hanselmann, Esq.,of Philadelphia,.Penn-sylvania, for Respondent Kencor, Inc.SallyM. Armstrong, Esq.,of Washington, D.C., for theCharging Party.DECISIONSTATEMENT OF THE CASEIRwIN H. SocoLoFF, Administrative Law Judge. Oncharges filed on August 6 and 19, 1982, by Local UnionNo. 5, International Union of Elevator Constructors (theUnion) against Elevator Sales and Service, Inc. andKencor, Inc. (the Respondents) the General Counsel ofthe National Labor Relations Board, by the Regional Di-rector for Region 4, issued an order consolidating casesand consolidated complaint dated September 30, 1982, al-leging violations by Respondents of Section 8(a)(5), (3),and (1) and Section 2(6) and (7) of the National LaborRelations Act (the Act). Respondents, by their answers,deny the commission of any unfair labor practices.Pursuant to notice, trial was held before me in Phila-delphia, Pennsylvania, on February 24, April 4 through7, and May 24, 1983, at which the General Counsel, theCharging Party, and the Respondents were representedby counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence. Thereafter, the parties filed briefswhich have been duly considered.On the entire record' in this case, and from my obser-vations of the witnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONRespondent Elevator is a Pennsylvania corporation,which was engaged, until mid-1982, in the installation,service, and repair of elevators from a facility located inUpper Darby, Pennsylvania. Respondent Kencor is aPennsylvania corporation engaged in the service andrepair of elevators from a facility located in Broomall,Pennsylvania.During the year preceding trial in thismatter, each Respondent sold goods and performed serv-ices, valued in excess of $50,000, outside of the Common-wealth of Pennsylvania. I find that Respondent Elevatorand Respondent Kencor are employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONInternationalUnion of Elevator Constructors and itsLocal No. 5 are labor organizations within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondents are companies incorporated, owned, andoperated in the Philadelphia, Pennsylvania, and NewJersey areas by members of the Kennedy family. Until itceased business operations, about July 1982, RespondentElevator, as noted, engaged in the construction, mainte-nance,and repair of elevators and employed elevatorconstructormechanics and helpers. In 1969, it recog-nized the International Union of Elevator Constructorsand its Local No. 5 as the collective-bargaining repre-sentative of those employees. At that time, the partiesagreed to be bound by the terms of the 1967-1972 con-tract between the International Union and National Ele-vator Industry, Inc. (NEII), a nationwide multiemployerbargaining association composed of employers that man-ufacture and service elevators.2 In 1976, Respondent El-'C.P. Exh1 is received in evidence2NEII and theInternational Union bargain on a nationwide basis.278 NLRB No. 94 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDevator became a member of NEII and, by virtue of thatassociation,was bound by the agreement negotiated bythe International Union and NEII, effective July 1977 toJuly 1982.Respondent Kencor was incorporated in 1981 and,during the first half of 1982, the Kennedy family phasedout the operations of Respondent Elevator and began op-eration of Respondent Kencor as an elevator service andrepair businessemploying elevator constructor mechan-ics and helpers. Respondent Kencor has not honored the1977-1982 agreement or its successor which runs fromJuly 1982 until July 1987.In the instant case, the General Counsel contends thatRespondent Kencor is the alter ego of Respondent Ele-vator and that Respondents violated Section 8(a)(5) and(3) of the Act by repudiating the contracts negotiated bythe International Union and NEII. It is further urgedthat Respondents violated Section 8(a)(5) by refusing tofurnish information requested by the Union concerningthe relationship between Respondents.Respondents denythat the one is the alter ego of the other and assert,therefore, that Respondent Kencor is not bound by theagreements between the International Union and NEII.They further contend that the charges were untimelyfiled and that, in any event, Respondent Elevator with-drew from NEII prior to the start of negotiations for the1982-1987 contract.B. Facts3In January 1971 John F. Kennedy, who had previous-ly run an elevator business as a sole proprietorship, rear-ranged same under corporate form and began operationof Respondent Elevator. At that time, Kennedy waselected president and treasurer of Elevator;his wife Mar-garetwas elected vice president;his sons Richard andJamesDonald were elected vice presidents, and hisdaughter Maureen was elected secretary.Ownership inthe corporation was as follows:Mr. and Mrs. John F.Kennedy510 shares(51 percent)Richard Kennedy200 shares (20 percent)James DonaldKennedy200shares(20 percent)Maureen KennedyGeyer90 shares (9 percent)John F. Kennedy ran the day-to-day affairs of Respond-entElevatorwhileRichard and James Donald per-formed elevator repair services and Maureen did thebookkeeping and secretarial work of the Company. OnDecember 20, 1975, Maureen Kennedy Geyer marriedWilliamMuesham and, on January 3, 1977, Williama The factfindings contained herein are based on a composite of docu-mentary and testimonial evidence introduced at teal. Where necessary todo so, credibility resolutions have been set forth,infra. In general, I haveviewed with suspicion the testimony of Richard Kennedy, president ofboth Respondents,and Maureen Muesham,the secretary and bookkeeperof Respondent Elevator and the treasurer and bookkeeper of RespondentKencor, in view of their demeanor as witnesses, the lack of internal con-sistency in their respective testimony,and the inherent improbability ofcertain of the testimony of each.Muesham began employment with Elevator as an expe-diter and as the generalmanager.John F. Kennedy died on September 9, 1978. He lefthis stock in trust for the benefit of his wife and anotherdaughter, who was institutionalized,naming astrustee aFather Flynn. Thereafter, Richard was elected presidentof Respondent Elevator. In the ensuing years, RichardKennedy attempted, unsuccessfully, to buy his mother'sinterest in the business. By 1981, Richard, James Donald,Maureen, William Muesham, and their cousin Donald W.Kennedy decided to leave Elevator and form Respond-ent Kencor.Prior to the death of John Kennedy, on August 25,1977, Southeast National Bank approved a $75,000 loanand a $25,000 working capital line of credit for Elevator.Collateral for the loans included the personal guaranteesof Richard, James Donald, Maureen, and their spouses; asecurity interest in the accounts receivable, equipment,inventory, furniture, and fixtures of Elevator; and a judg-ment for $75,000 against Elevator's Upper Darby, Penn-sylvania building. Although John F. Kennedy was still,officially, the chief executive officer of Respondent Ele-vator,Richard Kennedy signed the loan agreements aspresident.In July 1979IndustrialValley Bank and Trust Compa-ny granted a $175,000 loan to Elevator, the proceeds ofwhich were used to pay money owed to suppliers and tothe Internal Revenue Service. Collateral for the loan in-cluded thepersonalguaranteesofRichard,JamesDonald,Maureen, and their spouses and security inter-ests in Elevator's inventory, accounts receivable, equip-ment,and its Upper Darby, Pennsylvaniareal estate.Respondent Kencor was incorporated ' in July 1981.Twenty-five percent ownerships were given to RichardKennedy, James Donald Kennedy, Donald W. Kennedy,and to Maureen and William Muesham jointly. Allexcept Donald W. Kennedy and William Muesham wereowners of Respondent Elevator and all five individualshad been employed by that Respondent for some years.The record does not establish whether $1000, for thecapital stock of the new Company, was ever paid. How-ever,Richard Kennedy testified that he made depositsintoKencor accounts, in late 1981, which were, or mayhave been, personal contributions. Richard Kennedy waselected president of Kencor, James Donald Kennedy andDonald W. Kennedy were elected vice presidents, Maur-eenMueshamwas elected treasurer, and her husbandWilliamMuesham was elected secretary. The fiveowners andofficers form Respondent Kencor's "manage-ment council."InNovember 1981 Elevator was forced to sell itsbuilding in order to pay back taxes to the Internal Reve-nue Service. To perform at closing, Elevator needed ad-ditional funds for the payment of debts secured by liensand judgments. Thus, Richard Kennedy testified, both heand Maureen borrowed $5000. They lent the $10,000 toRespondent Kencor which, in turn, lent it to RespondentElevator.According to Kennedy's testimony, he andMaureen did not wish to make the loans directly to Ele-vator because they knew, in view of Elevator's financialcondition, that there would be no hope of repayment. ELEVATOR SALES & SERVICE629Kennedy did not explain why Kencor had any betterreason to make such loans to Elevator. In any event,Kennedy testified, Kencor, about November 5, 1981, exe-cuted demand notes evidencing the two $5000 debts tohimself and Maureen and calling for the payment of in-terest.Those notes, purportedly signed by Richard Ken-nedy on behalf of Kencor, were not produced at trial. Itis undisputed that Respondent Kencor has made no pay-ments, of either principal or interest, to Richard andMaureen. Respondent Elevator, by Richard Kennedy,executed two $5000 notes, calling for payment of 14-per-cent interest, in favor of Respondent Kencor. One of thenoteswas forgiven in November 1982 in exchange fortwo trucks owned by Elevator.4 The second note is stilloutstanding and neither principal nor interest has beenpaid on it.By an agreement dated November 2, 1981,RespondentElevator agreed to convey to Respondent Kencor 62 ofitscustomer accounts(maintenance and service con-tracts),effectiveMay 1,1982. In consideration,Respond-ent Kencor assumed liability for the outstanding balanceof $32,000 owed by Elevator to Southeast NationalBank. That loan, as noted, had been guaranteed by Rich-ard, James Donald,Maureen, and their spouses, all ofwhom re-executed personal guarantees,pledging theirhomes. In addition, Donald W. Kennedy, who was not aguarantor of the loan to Elevator, became a guarantor ofthe assumed loan. The Elevator-Kencor agreement wassigned by Richard Kennedy, acting for both the sellerand the buyer. It was drafted, for Kencor, by WilliamMuesham,at a time when he was still on Elevator's pay-roll.Professional appraisal of the fair market valued ofthe transferred customer accounts was not obtained. Norwas the advance approval of the customers sought, someof whom did not allow Kencor to service their elevatorsafter'theMay 1 transfer date,necessitating renegotiationof those service contracts. At least 17 of the 62 trans-ferred contractswere subject to an annual rebiddingprocess.On January 4, 1982, Respondents executed an agree-ment under which Elevator agreed to sell its entire in-ventory to Kencor in exchange for the assumption byKencor of Elevator's debt to Industrial Valley Bank andTrust Company which thenhad an outstanding balanceof $132,000.New personal guarantees,pledging theirhomes, were executedby Richard,James Donald, Maur-een, and their spouses. In addition, Donald W. Kennedy,who was not a guarantor of the loan to Elevator, becamea guarantor of the assumed loan and he pledged hishome. Closing took place on April 20, 1982. A physicalinventorywas not performed at the time of transfer.While Richard Kennedy, in his testimony, insisted that,in fact, the fair market value of the transferred inventorywas about $132,000, he conceded that, regardless of theworth of the transferred inventory, it was to be sold toKencor for assumption of the $132,000 debt since thefamily members were personally liable for payment ofthat debt. The Elevator-Kencor agreement was signedby Richard Kennedy and- Maureen Muesham on behalfof Elevator and by Richard Kennedy and William Mue-sham for Kencor.On January 1, 1982, Richard Kennedy formally an-nounced his intention to leave Elevator, effective May 5,1982. He testified that earlier he had informed his motherMargaret:I told her that I was going to take as much of thebusiness as I could and she felt that I stole the busi-ness-we stole the business. It was not very easy. Itold her that I was tired of having 100 percent ofthe liabilities and the pressures, and no ownership-no majority stockholder. I didn't have the benefitsof having a company-not that I would want Ele-vator because it was apparent at this time thatmaybe Elevator wasn't going to succeed.Kennedy further testified that between January 1 andMay 5 while still on the Elevator payroll he solicited theElevator customers on behalf of Kencor. Kennedy toldcustomers that the family was forming a new company.In certain cases, Kencor, by Richard Kennedy, began toperform service work for customers during the JanuarytoMay ,period. Kennedy testified that he used his owntools and,apparently,Elevator's inventory.MaureenMuesham, who also remained on Elevator's payroll untilMay 5, performed the bookkeeping work for Kencorduring the months preceding May 5. On that date, shebecame an employee of Kencor but, nonetheless, contin-ued to handle Elevator's bookkeeping work. Although,as noted, the contractual closing date for the exchange ofinventory was April 20, Kencor did not complete remov-al of the inventory from Elevatorpremises5until July.During the interim, Kencor did not pay a storage fee toElevator. Indeed, during this period, as Elevator wounddown its service business,and Kencor moved into fulloperation, the two Companies, apparently, shared use ofthe inventory.While Elevator was, and Kencor is, in the business ofservicing and repairing elevators, Richard Kennedy, inhis testimony, distinguished the functions of the twoCompanies in the following mannner.Elevator, unlike Kencor, did construction work, whileKencor, unlike Elevator, has branched out into the fieldof building systems maintenance. However,Kennedyconceded that, as of the time of trial, 1 year after Kencorcommenced operations it had no contracts, and had re-ceived no fees, for nonelevator building maintenanceservice work. On the other hand, Kencor has performedat least oneconstruction job. Further, Kennedy testified,in late 1979 or early 1980, Elevator made the decision toget out of construction work because it was losingmoney in thatarea.Accordingly, Elevator withdrew itsoutstanding construction bids, but completed work oncontracts already awarded. Construction billings for Ele-vator,which were at, $1,148,926 in 1980, declined to$558,577 in 1981 and to$51,180 in 1982.During the sameperiod, Elevator's, billings for service and repair work re-mained relatively constant, about $500,000 per year. Re-4 Respondent Elevator also owned three other vehicles, two of whichare now used by Respondent Kencor5After sale of its building, Elevator continued to occupy the premisesfor 1 year asa lessee 630DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent Elevator, in its service and maintenance work,utilized form contracts covering either full service or oil,parts, and grease service. Kencor utilizes the same con-tracts.Richard Kennedy and Maureen and William Mueshamofficially leftElevator and joined Kencor on May 5,1982.A few days earlier, on May 1, one of the followingform letters was sent to the Elevator customers, boththose that were included in the 62 purchased accountsand those that were not:Gentlemen:Let us take this opportunity to introduce our-selves.Kencor, Inc. is a company engaging in totalbuilding systems maintenance, specializing in build-ings sixstories and under. However, the heart ofour business is elevators, just as the elevator is theheart of your building.We are incorporated inPennsylvania, and licensed to do business in NewJersey.Effective May 1, the elevatormaintenance con-tract formerly held by Elevator Sales and Service,Inc., has been purchased by Kencor. We regret thecircumstances that made this necessary, however,we eagerly look forward to seeing you in thefuture.We fully realize the potential trauma that accom-panies such a transition, but-we can assure you thatthere is no need for concern. Your equipment willbemaintained by highly skilled, and competenttechnicians.Consequently, you can be assured thatyou will receive high quality service at a reasonableprice.Kencor was founded by Richard Kennedy, whowas formerly chief executive officer of ElevatorSales, and Service.As you know, the Kennedyfamily has three generations' experience in the ele-vator business. Experience of this kind cannot bediscounted.If you have any questions,please call us immedi-ately at 215-353-6459.Welcome to the Kencorfamily.Very truly yours,Kencor, Inc.Maureen Kennedy MueshamTreasurerTO ALL OUR VALUED CUSTOMERS:We are pleased to announce that your elevatormaintenance contract with Elevator Sales & Serv-ice, Inc. was purchased by Kencor, Inc. to be effec-tiveMay 1, 1982.All terms, conditions of the existing contractremain unchanged.We look forward to continuing harmonious rela-tionships.Very truly yours,Kencor, Inc.Richard A. KennedyIn 1982, Elevator billed some 142 customers pursuantto a full-service contract or a parts, oil, and grease con-tract.Kencor billed some 127 of these 142 former Eleva-tor customers, during 1982, for performance of the sameservices.Of the 127 customers, 108 were billed byKencor on the next month following the last Elevatorbilling, that is, without interruption in the monthly bill-ing cycle. Kencor billed 18 former Elevator customersfollowing a 1-to 3-month interruption in billing duringwhich time the customer was persuaded to accept theswitchover to Kencor. One customer was not billed until9 months after the last Elevator billing. Kencor contin-ued the former Elevator billing rates.In all,Kencorserviced some 176 customers during its first year of oper-ation, about 150 of which were formerly customers ofElevator.As noted, Elevator ceased to function in July 1982. Atthat time, it had three unfinished construction projectsincluding one for the installation of an elevator at build-ing 57 of the Navy Yard. Richard Kennedy testified that,because the Kennedy family members were personallyliable for completion of the Navy Yard job, Kencor de-cided that it would complete the work previously begunby Elevator. This was done in July 1982. According toKennedy's testimony, Kencor received oral permissionfrom the Navy to assume this otherwiseunassignablecontract of Elevator's. However, he conceded that Ele-vator and Kencor failed to comply with contractual re-quirements for subcontracting. There was no writtenagreement between Elevator and Kencor concerningKencor's completion of the job. Indeed, it is interestingto note that, while Kennedy testified that an employeenamedKevinAhern helped complete the job forKencor, Ahern testified that all of his work on the NavyYard job was performed for Elevator.Kencor submitted a bill to Elevator, for work in com-pleting the Navy Yard project in September 1982. Rich-ard Kennedy testified that he does not know whether ornot Elevator ever paid this bill. Maureen Muesham testi-fied that Kencor received payment through a complicat-ed procedure that can only be explained by an account-ant.What is clear on this record is that the proceeds forcompletion of the project, $13,420, were sent to Elevatorwhich used the entire sum to make payment of taxes duethe Internal Revenue Service.6The following is a list of all employees of RespondentKencor, from its inception to the date of trial:NameStarting DateRichard Kennedy5/5/82Maureen Mueshani5/5/82William Muesham5/5/82Margaret Kennedy5/5/82Donald W. Kennedy6/30/826The Navy's check to Elevator was endorsed by Maureen Muesham"For deposit only, Elevator Sales & Service," then stamped "Kencor,Inc.," and deposited into a Kencor account.Muesham then wrote acheck to IRS, drawn on a Kencor account, for the same amount. A letterwas sent to IRS, on Kencor stationery,along with the check,instructingIRS to credit the amount to Elevator. ELEVATORSALES & SERVICE631James DonaldKennedy6/30/82Kevin Ahern6/30/82Craig Geyer6/30/82Richard McBride7/14/82Joseph Nardelli8/4/82Edwin Yeager4/14/82RichardKennedy,as noted, was the president andchief executive officer of Respondent Elevator and trans-fered to the same position at thesamesalary at Kencor.Maureen Muesham, who was the corporate secretaryand performed the bookkeepingdutiesforRespondentElevator, became the corporate treasurer at Kencorwhere she performs the same bookkeeping duties at thesame salary.William Muesham was, officially, an expedi-tor andgeneral managerfor Respondent Elevator. Mue-sham istrained and experienced in the field of labor rela-tions and there is record evidence showing that he per-formed personnel functions for that Respondent. AtKencor, he holds the position of corporate secretary andalso performs personnel functions.Muesham's startingsalary at Kencor wasthe same asthat previously earnedatElevator.Margaret Kennedy, a vice president of Ele-vator, holds no corporate position at Kencor. At Eleva-tor, she received a weekly salary of $90 per week forperformance of part-time clerical functions. She was paidthe same salary, for performance of thesame duties, atKencor.JamesDonald Kennedywas a vicepresident ofElevatorand a salaried managementemployee who alsoperformedbargainingunit work. At Kencor, he is also avice president and salaried,managementemployee whoperformsmechanicswork.hen he transfered from Ele-vator to Kencor, he continued to receive the samesalary.Donald W. , Kennedy performedbargaining unitwork for Elevator at'an hourly rate. At Kencor, he is avice presidentand continuesto perform mechanic work.At the time of transfer, he was paid at the same hourlyratepreviously received at Elevator.KevinAhernworked as a full-time employee of Elevator doing bar-gainingunitwork at an hourly rate. He switched toKencor to do the same work at thesamerate of pay.Craig Geyer, Maureen'Muesham's son,was a periodicfull-time hourly employee of Elevator. He switched toKencor and-receivedthe samehourly rate. Joseph Nar-delli and Richard McBride were, when hired to do me-chanical work by Kencor, former employees of Elevatorwho had performed bargaining unit work. EdwinYeager, an hourly employee of Kencor, never workedfor Elevator.While there isa "managementcouncil" at Kencormade up of the five owners, Kencor, like Elevator, is runby Richard Kennedy. He isassisted,with respect tolabor relations matters, byWilliam Muesham. The man-agement council appears to be a ratifying body whichmeets, informally,onceper month. No minutes are keptof thosemeetings.At inception,until timeof trial, thebasement of Maureen Muesham's home served as Kencorheadquarters.On August 19, 1981, Respondent Elevator sent a letterto NEII, withdrawing from that association and inform-ing it that "`NEII is no longer authorized to represent El-evator Sales & Service, Inc. in any future bargaining."Elevator did not send to Local 5, or to the InternationalUnion, a copy of its withdrawal letter and neither NEIInor Elevator provided written notice of this matter tothe Local or the International. The subject was refer-enced in a December 21, 1981 letter from Elevator to theInternational, concerning a grievance, and stating that"You may be aware of the fact that we have withdrawnfrom NEII, effective August 19, 1981." On February 4,1982, the International Union received from NEII an up-dated membership list which did not include the name ofElevator.The InternationalUnion notifiedNEII in October1981 of its desire to enter into negotiations for a newcontract to cover the period July 1982 to July 1987. Ac-cordingly,meetingswere set for December -2 and 3,1981, inWashington, D.C. John Russell, the secretary-treasurer of the International, testified that negotiationsbegan on that date. James Walker Jr., manager of laborrelations for NEII, termed the December 2 and 3 meet-ings as preliminary to actual negotiations but he also tes-tified that the purpose of those meetings was "to beginnegotiations, to establish ground rules, to highlight someof the issues we would be discussing in negotiations tocome."Walker further testified that, at the meetings,each side proposed many contractual changes includingwage rates and overtime provisions.Written proposalswere not exchanged until February 16, 1982. Final agree-ment on a new contract was reached on July 8, 1982.Richard Kennedy testified that, in September 1981,RobertWilliams,Local 5's business manager, in thecourse of discussion of a grievance, told Kennedy thatWilliams knew that Elevator was no longer a member ofNEII. Kennedy attributed a similar statement to GeorgeKoch, vice president of the International Union, alleged-lymade in December 1981. As stated at footnote 2, Ifound Kennedy an unreliable witness and I discredit histestimony in this regard and I credit the forthright deni-als of Williams and Koch. Kennedy further claimed thatsignificance should be attached to the fact that, in the fallof 1981, the Union dealt directly with him on a griev-ance matter, rather than dealing with' NEII. AccordingtoKennedy, the normal pattern for handling of disputesbetween Local 5 and Elevator had been, theretofore, to"go through NEII." Kennedy's testimony in that regardis undermined by documentary evidence.There is record evidence showing that Robert Wil-liamshad heard rumors by late 1981 or early 1982 thatRespondent Elevator would become a nonunion business.However, he credibly testified that he did not learn ofthe existence of Respondent Kencor until March 1982,when he saw a bid, on Kencor stationery, containingRichard Kennedy's name. It was not until July 1982 thatWilliams received a report of actual; work being per-formed by Kencor. At that time, members of Local 5 re-ported to him that nonunion employees were installingan elevator at building 57 of the Navy Yard. Williamsvisited the Navy Yard and observedequipment and ma-terialsmarked with the name of Respondent Elevator.On July 6, Williams sent a letter to Kennedy, stating:It has come to ourattention that your companyisor may bein violationof the' current agreement 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the National Elevator Industry, Inc., andthe International Union of Elevator Constructors,by reason of the operation by your company or itsprincipals of another company called Kencor, Inc.,or by the performance of work which would other-wise be performed by your company. We believethat there is or may be a violation among otherthings, of ArticlesII, III,IV, V, VI, IX, X, XI,XII, XIII, XVIII, XIX, and XXII of the StandardAgreement.Kencor,Inc. ispresently performing services pre-viously performed by your company with your em-ployees. In addition, we believe that there is a con-nection between your company and Kencor, Inc.,either financially or through management personnel,or both, and we believe that the object of creatingKencor, Inc., was to circumvent the provisions ofthe Standard Agreement.The purpose of this letter is to request informa-tionneeded by theunion inorder to evaluatewhether a violation of the contract has occurred,and whether a grievance should be filed. To thisend,we would appreciate your preparing answersto the following questions:1.What positions in Kencor, Inc. are held byeach officer, shareholder, director or othermanage-ment representative of your company?2. State the name of each person who has a func-tion related to laborrelationsfor your company andfor Kencor, Inc.3.Do Kencor, Inc. and your company share anyservices such as clerical, administrative, bookkeep-ing,managerial, drafting,estimating,and bonding?If the answer is yes, please specify the nature andextent of the shared services.4.What services including clerical, administra-tive, bookkeeping,managerial,drafting,estimatingand bonding are performed for Kencor, Inc., by orat your company.5.What supervisory functions are performed bysupervisorypersonnelof your company over em-ployees of Kencor, Inc.?6.What insurance or other benefits are shared incommon by employees of your company and em-ployees of Kencor, Inc.? ,7.Do Kencor, Inc. and your company share anyequipment, tools, vehicles or supplies? If the answerisyes, please specify the nature of the materials soshared and the extent to which such materials areshared.Please submit this information within ten days ofthe receipt of this letter so that we can properlyevaluate whether to file a grievance concerning thismatter.No response was received by Williams. On August 19,1982,Williams sent letters to Respondent Elevator andRespondentKencor stating that Respondentswerebound by the terms of the agreement negotiated by theInternationalUnion and NEIL and complaining of Re-spondents' failure to apply the terms and conditions ofthe agreement. Neither Respondent replied to those let-ters.C. Conclusions1.Statute of limitationsRespondents contend that the complaintallegations aretime-barred by virtue of Section 10(b) of the Act. Sec-tion 10(b) provides that a complaint shall notissue basedon unfair labor practices which occurred more than 6months prior to the filing of charges with the Board. Inthis case,Respondents assert, Elevator withdrew fromthemultiemployer bargaining association more than 6months before the charges were filed on August 6 and19, 1982. Therefore, according to this argument, neitherRespondent may be found to have committed an unfairlabor practice by refusing to honor the 1982 to 1987agreement, reached in July 1982. Also, Respondentsargue, record evidence shows that the Union knew ofthe existence of Respondent Kencor for more than 6months before it filed charges. Accordingly, it is urged,allegations thatKencor repudiated either the 1977 to1982 contract or the 1982 to 1987 agreementare time-barred.As shown, agreement on the new contract wasreached on July 8, 1982. Thus, evenassuming that awithdrawal from the multiemployer bargaining group oc-curredmore than 6 months before the charges werefiled, the complaint allegations are not time-barred. For,it is the refusal to execute and apply the agreement nego-tiated by the multiemployer association; not the purport-ed withdrawal from group bargaining, which triggers the10(b) limitations period.PrestonH.HaskellCo.,238NLRB 943 (1978), enf. denied 616 F.2d 136 (5th Cir.1980). I also reject Respondents' contention that thecomplaint is time-barred because the Union knew of theexistence of Kencor for a period longer than 6 monthsbefore its charges were filed. Rumorsaside, the Uniondid not learn of Kencor until March 1982. Kencor didnot hire its first employee until April of that year. TheUnion did not learn of actual work being performed byKencor until July 1982. All of those pivitol events oc-curred within the 10(b) limitations period which did notbegin to run until the Union learned that work was beingperformed contrary to the terms of the applicable con-tract.Al Bryant, Inc.,260 NLRB 128 (1982).2.Withdrawal from the AssociationAbsentmutual consent, or unusual circumstances,withdrawal of an employer from a duly established mul-tiemployer bargainingunitcan be effected only by anunequivocal written notice to the unionexpressing a sin-cere intent to abandon the multiemployer unit andpursue negotiations on an individual employer basis.Such written noticemustbe given prior, to the com-mencement of negotiations.Retail Associates, Inc.,120NLRB 388 (1958);Callier'sCustom Kitchens,243 NLRB1114 (1979), enfd. in part 630 F.2d 595 (8th Cir. 1980).As shown in the statement of facts, Respondent Eleva-tor sent a letter to NEII, withdrawing from that Associa-tion, on August 19,,1981. However, it is undisputed that ELEVATOR SALES & SERVICE.633written notice was not sent either to the InternationalUnion or to Local 5. Even were I to find that the refer-ence contained in the December 21, 1981 letter from Ele-vator to theInternationalor the fact that Elevator'sname did not appear on the NEIL membership list re-ceived by the International on February 4, 1982, was suf-ficientwritten notice of intent to abandon the multiem-ployer unit, I would nonetheless conclude that the noticewas untimely.For the parties commenced negotiations,looking toward a new agreement;on December 2 and 3,1981,when, by preagreement, they met face to face andeach side proposed many contractual changes includingwage rates and overtime provisions.It is not determina-tive of this issue that written proposals were first ex-changed some 2 months later as the parties, generally,disclosed their bargaining demands on December 2 and3.SeeCarpel Co.,226 NLRB 111 (1976), enfd. 560 F.2d1030 (1st Cir. 1977), cert. denied 434 U.S. 1065 (1978).3.Alter ego; refusal to honor the contracts; requestfor informationWhile there is some difference in shareholder configu-ration,bothRespondentElevatorandRespondentKencor are closely held corporations owned and operat-ed by members of the Kennedy family. Richard Kenne-dy, as chief executive officer, ran the business of Re-spondent Elevator and now runs the business of Re-spondent Kencor. Both at Elevator, and at Kencor, Ken-nedy has received the assistance of his brother-in-law,William Muesham, with respect to labor relations mattersand, of his sister,Maureen Muesham, with respect tobookkeeping, billing, banking, and bill paying.Historically,Elevator engaged in elevator constructionwork and in the service, maintenance,and repair of ele-vators.However, some 2 years or more before Kencorbegan operations, Elevator decided to phase out its con-struction work while continuing with its service work. Itcarried out that decision.Kencor,too, is engaged in theservice,maintenance,and repair of elevators.It uses thesame form contracts previously used by'Elevator and, es-sentially,services the same customers,at the same rates,using the same inventory, and much or all. of the sameequipment previously used by Elevator. The individualsemployed by Kencor are, with but one exception, formeremployees of Elevator. Indeed, for the most part, thoseindividuals simply transfered payrolls and continued toperform the same functions at the same rates of pay.As shown in the statement of facts, during the transi-tionperiod,employees of Respondent Elevator per-formed unpaid services for Respondent Kencor. Later,those on the payroll of Kencor performed services forElevatorwithout remuneration. In particular, RichardKennedy, while still president of Elevator, solicited itscustomersforKencor and performed mechanical serv-ices for some of those customers as an agent of Kencor.Maureen Muesham performed bookkeeping and relatedfunctions for Kencor, while on Elevator's payroll, andfor Elevator, while on Kencor's payroll. Of even greatersignificance,the two Respondents engaged in a series offinancial transactions that were not arm's length bonafide business dealings but, rather,were the product of afamily business undergoing a paper reorganization. Thus,Kencor purchased 62 of Elevator'scustomer accountswithout independent appraisal of the value, if any, of thepurchased accounts.Kencor purchased Elevator's inven-tory,again without independent appraisal of its value. Inboth cases,the consideration for the transaction was as-sumption by Kencor of those debts of Elevator forwhich thefamilymembers were personally liable. Simi-lar considerations motivated Kencor to lend money toElevator that, the family members knew, Kencor had nohope of recovering.Noteswere drawn and passedamong Elevator, Kencor, and the family members, butprincipal and interest went unpaid.Kencor stored its in-ventory on Elevator premises and paid no rent. Elevatorsold vehicles to Kencor without appraisal of their value.Kencor completed a construction job, begun by Eleva-tor, for which it received no payment.It did so becausethe same family members who owned and ran Elevator,and then owned and ran Kencor,were personally re-sponsible for completion of the project. The record evi-dence also suggests a commingling of the assets of thetwo Companies and of thefamilymembers and a lack ofnew capital invested,in the new enterprise.In light of the common ownership,management, oper-ation, and control by members of the Kennedy family ofthe two Respondents,their common business purpose,customers,and employees and the significant businesstransactions between them which were not at arm'slength or bona fide dealings,Ifind that the changeoverfrom Elevator to Kencor was, simply,the paper reorga-nization of a family business.I conclude that RespondentKencor is the alter ego of Respondent Elevator.Since Elevator'swithdrawal from NEU was not com-municated to the International Union, or to Local 5,before commencement of negotiations with respect to the1982 to 1987 contract, Elevator, indisputably bound bythe terms of the1977to 1982 contract,is also bound bythe terms of the 1982 to 1987 agreement.Its alter ego,Kencor, is also obligated to abide by the terms of thoseagreements.By refusing to recognize the Union andhonor the contracts,Respondents violated Section 8(a)(5)of the Act.7Respondents further violated Section 8(a)(5) of theAct byrefusing to furnish the information requested bythe Union-on July 6, 1982. Where, as here, a union hasshown the probable relevance of information regardingan employer's relationship with another company to pos-sible circumvention of contractual requirements,the em-ployer is obligated to furnish the information.BoyersConstructionCo., 267NLRB227 (1983).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above occuring in connection with their operations de-scribed in section I, above, have a close, initimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-T In view ofmy disposition herein, I need not decide whether Re-spondents also violated Sec. 8(a)(3) of the Actby the same conduct. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practice conduct in violation of Section8(a)(5) and (1) of the Act, I shall recommend that theybe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Respondents Elevator Sales and Service, Inc. andKencor, Inc. are employers engaged in commerce, and inoperations affecting commerce, within the meaning ofSection 2(2), (6), and (7) of the Act. Respondent Kencor,Inc. is the alter ego of Respondent Elevator Sales andService, Inc.2. International Union of Elevator Constructors and itsLocal Union No. 5 are labor organizations within themeaning of Section 2(5) of the Act.3.All elevator constructor mechanics and all elevatorconstructor helpers employed by Respondents and bymembers of National Elevator Industry, Inc. constitute aunit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4.At all times material herein the Union has been, andisnow, the exclusive representative of all employees inthe aforesaid bargaining unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct.5.By refusing to recognize and bargain with theUnion, as the exclusive representative of the bargainingunit employees, concerning rates of pay, wages, hours,and other terms and conditions of employment, and byrefusing to adhere to the terms- of the July 9, 1977 toJuly 8, 1982 agreement' between National Elevator In-dustry, Inc. and International Union of Elevator Con-structors, and its successor agreement, Respondents haveengaged in unfair labor practice conduct within themeaning of Section 8(a)(5) of the Act.6.By refusing to furnish the Union with the informa-tion requested by it on July 6, 1982, Respondents haveengaged inunfair labor practice conduct within themeaning of Section 8(a)(5) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, Elevator Sales and Service, Inc., andits alter ego Respondent Kencor, Inc., Broomall, Penn-sylvania, their officers, agents, successors, and assigns,shall6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses1.Cease and desist from(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with International Union of Elevator Con-structors and its Local Union No. 5 as the exclusive bar-gainingrepresentative of its employees in the appropriateunit.(b)Refusing to adhere to the terms of the collective-bargaining agreements between National Elevator Indus-try, Inc. and International Union of Elevator Construc-tors covering the periods July 1977 to July 1982 andJuly 1982 to July 1987.(c)Refusing to furnish the Union with the informationrequested by it on July 6, 1982.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union as the exclusiverepresentative of all employees in the aforesaid appropri-ate unit with respect to rates of pay, wages, hours, andother terms and conditions of employment.(b)Adhere, retroactively, to the terms of the 1977 to1982 and the 1982 to 1987 agreements between NationalElevator Industry, Inc. andInternationalUnion of Ele-vator Constructors.(c) Furnish the Union with the information requestedby it on July 6, 1982.(d)Make the unit employees whole for any losses theymay have sufferedas a resultof the refusal to adhere tothe 1977 to 1982 and the 1982 to 1987 agreements, withinterest thereon to be computed in accordance withFlor-ida Steel Corp.,231 NLRB 651 (1977). See generallyIsisPlumbing Co.,138 NLRB 716 (1962).(e)Preserve and, on request, make available to theBoard or itsagents,for examination and copying, allpayroll records,socialsecurity payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(f)Post at their Broomall, Pennsylvania facility copiesof the attached notice marked "Appendix."9 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " ELEVATORSALES & SERVICE635APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively concern-ing rates of pay,wages,hours,and other terms and con-ditions of employment with International Union of Ele-vator Constructors and its Local Union No. 5, as the ex-clusive bargaining Representative of our employees inthe appropriate bargaining unit consisting of all elevatorconstructor mechanics and all elevator constructor help-ers employed by us and by members of National Eleva-tor Industry, Inc.WE WILL NOT refuse to adhere to the terms of the col-lective-bargaining agreements between National ElevatorIndustry,Inc. and International Union of Elevator Con-structors covering the periods July 1977 to July 1982 andJuly 1982 to July 1987.WE WILL NOTrefuse to furnish the Union with the in-formation requested by it on July 6, 1982.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsquaranteed you by Section T of the Act.WE WILL,on request,bargain with the Union as theexclusive representative of all employees in the appropri-ate unit with respect to rates of pay, wages,hours, andother terms and conditions of employment,and WE WILLadhere,retroactively,to the terms of the 1977 to 1982,and the 1982 to 1987 agreements between National Ele-vator Industry,Inc. and International Union of ElevatorConstructors.WE WILL furnish the Unionwith the information re-quested by it on July 6, 1982.WE WILL makeemployeeswhole for anylosses theymay have suffered as a result of our refusal to adhere tothe terms of the 1977 to 1982 and the 1982 to 1987 con-tracts,plus interest.ELEVATOR SALES AND SERVICE, INC. ANDKENCOR, INC.